Citation Nr: 1515561	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-15 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, sociopathic behavior, depression, anxiety disorder, and multiple personality disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from October 1979 to August 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Although the issues on appeal were characterized by the RO as entitlement to service connection for PTSD, entitlement to service connection for bipolar disorder, entitlement to service connection for sociopathic behavior, entitlement to service connection for depression, entitlement to service connection for anxiety disorder, and entitlement to service connection for multiple personality disorder, in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issues more broadly as one issue to encompass all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).

The Virtual VA paperless claims system contains additional VA treatment records and there are no records in the Veterans Benefits Management System (VBMS).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in this case to obtain a VA examination and to secure outstanding records.  First, the Veteran contends that he has a current psychiatric disorder related to an incident that occurred during active duty.  Specifically, the Veteran reported that he was directed to shave but refused to do so because he had a skin condition, and as a consequence, he was sent to an area about two miles from the rest of the camp to pitch a tent, dig a foxhole, and remain there during the rest of the exercise in solitude.  See February 2010 stressor statement.  The Veteran's service personnel records corroborate that the Veteran was instructed to shave and refused to do so.  The accounts in the service personnel records also describe that the Veteran was requested to bring his gear and a shovel outside.  After the initial denial of the claim, the Veteran elaborated and reported that he was separated from the rest of the unit as they were sent out on a training exercise and that there were live rounds of fire all around them.  He explained that he was sent deeper into the woods than the others and that he was ordered to dig a foxhole so that he would not be injured by the live fire.  See May 2013 Substantive Appeal.  As the Veteran's account of the live fire is both inconsistent with his prior statements and with the contemporaneous accounts of the incident that are contained in his service personnel records, the Board finds that the Veteran's statements regarding the live fire are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (discussing factors to be considered in weighing credibility, including inconsistent statements, internal inconsistency, facial plausibility, and desire for monetary gain).  However, the Board finds that, as the Veteran has not been afforded a VA examination to determine the nature and likely etiology of the claimed psychiatric disorders, an examination should be provided based on the account of the incident as described in the service personnel records.  

Second, in a January 2003 private evaluation, the Veteran reported that he started seeking treatment at a VA facility in 1998.  Furthermore, he reported that he was hospitalized at the Kansas City Veterans Administration in May 2001 for psychiatric treatment.  There is no indication in the record that VA has attempted to obtain VA treatment records prior to 2008.  Accordingly, the AOJ should attempt to secure any outstanding VA treatment records, to include from the Kansas City VA healthcare system.  

Third, the Veteran indicated that he applied for Social Security Administration (SSA) disability benefits.  However, the claims file does not contain a copy of a decision to grant or deny benefits nor the records upon which the decision was based.  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.  38 U.S.C.A. § 5107(a); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Finally, while on remand, an attempt should also be made to obtain any outstanding private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.  

2.  Request VA medical records from 1998 to the present, to specifically include records pertaining the psychiatric hospitalization in May 2001.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

3.  Request a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and then associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.

In rendering the requested opinions, the examiner must consider only the statements contained in the service personnel records regarding the claimed in-service stressor to verify the incident.  

First, the examiner must state all appropriate psychiatric diagnoses.  If depressive disorder, personality disorder, mood disorder, adjustment disorder, or PTSD are not found, the examiner must address the prior diagnoses of record.  

Second, if the examiner determines that the Veteran meets the diagnostic criteria for a diagnosis of PTSD, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the PTSD is related to service.  

Third, for each diagnosed psychiatric disorder other than PTSD, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that each disorder manifested in or is otherwise related to the Veteran's period of active service.  

The examiner should specifically consider the following evidence of record: (1) the Veteran's service personnel records that document accounts of the claimed in-service stressor; (2) a report of mental status evaluation from July 1980 in the service treatment records; (3) the February 2003 psychiatric evaluation; (4) the September 2011 VA psychiatric evaluation; (5) the September 2013 VA psychiatric evaluation.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




